                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JEREMIAH A. DEWEY,

                            Petitioner,                   Case No. 2:18-cv-13593
                                                         Hon. Nancy G. Edmunds
v.

CONNIE HORTON,

                        Respondent.
_____________________________________/

                                          JUDGMENT

      IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED WITHOUT

PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is DENIED.

      Dated at Detroit, Michigan, this 12th, day of July, 2019.

                                                                  DAVID J. WEAVER
                                                                  CLERK OF THE COURT
APPROVED:
                                                                  BY: s/ L. Bartlett___
                                                                  DEPUTY CLERK
s/ Nancy G. Edmunds_______
Nancy G. Edmunds
United States District Court
